In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2812 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MARCUS B. FIFER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
          No. 3:14‐cr‐30006 — Sue E. Myerscough, Judge. 
                     ____________________ 

       ARGUED APRIL 6, 2017 — DECIDED JULY 17, 2017 
                     ____________________ 

   Before  EASTERBROOK,  MANION,  and  HAMILTON,  Circuit 
Judges. 
    MANION,  Circuit  Judge.  Marcus  Fifer  was  tried  and  con‐
victed  on  multiple  counts  of  producing  child  pornography. 
On appeal he challenges several of the district court’s eviden‐
tiary rulings and one of its jury instructions. He also appeals 
the terms of his supervised release. We find no error and af‐
firm. 
2                                                            No. 16‐2812 

                                       I. BACKGROUND 
A.  Search and Seizure 
    In  November  2013,  police  used  a  confidential  source  to 
complete two controlled buys of heroin from an apartment in 
Springfield, Illinois. The apartment belonged to a registered 
sex offender named Marcus Fifer. Shortly afterwards, the po‐
lice obtained a search warrant from an Illinois state court au‐
thorizing them to search Fifer’s apartment for drugs and other 
evidence  including  cell  phones  and  computers.  During  the 
search, they discovered a half‐naked 16‐year‐old girl hiding 
under a bed. The girl (whose initials are C.T.) was at first un‐
cooperative; she refused to come out from under the bed and 
she lied about her name and age.  
   One of the officers attempted to identify the girl by look‐
ing through some cell phones and a tablet that were recovered 
from  the  apartment.  When  the  officer  saw  sexually  explicit 
images of C.T. and Fifer on those devices, he referred the case 
                                                    1
to his department’s sex‐crimes division.  Officers from that di‐
vision  eventually  secured  C.T.’s  cooperation.  C.T.  revealed 
that she and Fifer had been living together over the past sev‐
eral months and had produced a number of sex videos using 
the  electronic  devices  (four  cell  phones,  a  laptop  computer, 
and a tablet) found in the apartment.  


                                                 
      1 The officer who referred the case testified that he would have done 

so regardless of what he had seen on the phones and tablet. He was al‐
ready aware (before executing the warrant) that Fifer was a registered sex 
offender, and he averred that the referral was justified based solely on the 
fact that C.T. was found half‐naked and uncooperative in the home of a 
known sex offender. 
No. 16‐2812                                                                   3

    The police then got a warrant from federal court to search 
the electronic devices for child pornography. The application 
for the federal warrant made no mention of the initial on‐site 
search of the phones or tablet, but was based entirely on C.T.’s 
statements  to  the  officers  from  the  sex‐crimes  division.  The 
execution of the federal warrant revealed sexually explicit im‐
ages and videos of C.T. and Fifer. 
B.  Proceedings 
   In 2015 Fifer was charged with more than twenty counts 
of producing child pornography in violation of 18 U.S.C. §§ 
2251(a) and (e). Before trial, Fifer moved to suppress the evi‐
dence obtained from his electronic devices on the ground that 
the  state  search  warrant  lacked  probable  cause.  The  district 
court  found  probable  cause  and  denied  the  motion  to  sup‐
press. At the same time, the court granted the government’s 
motion to exclude evidence regarding Fifer’s knowledge (or 
lack of knowledge) of C.T.’s age, and also excluded as irrele‐
vant a number of exhibits and witnesses proffered by Fifer to 
show that he and C.T. had a “loving relationship.” Initially the 
court also barred evidence of Fifer’s prior sex‐offense convic‐
       2
tion,  but later admitted the conviction after Fifer testified at 
trial that his “sole purpose” in producing pornography with 
C.T. was to enhance their loving relationship.  
      At the close of the evidence, the court used this Circuit’s 
                                         3
pattern jury instruction  to advise the jury on how to evaluate 
the opinion testimony presented at trial. Fifer unsuccessfully 
objected to the instruction on the ground that it bolstered the 
                                                 
      2 In 2008 Fifer pleaded guilty to sexually assaulting an 11‐year‐old girl. 

      3 Seventh Circuit Pattern Criminal Jury Instruction 3.13. 
4                                                         No. 16‐2812 

government’s expert witnesses by mentioning their official ti‐
tles.  Here’s  the  portion  of  the  instruction  to  which  Fifer  ob‐
jected: 
        You have heard witnesses, namely, Department 
       of Homeland Security Task Force Officer Ellen 
       Price, who gave opinions and testimony about 
       forensic examination of electronic items as well 
       as  the  extraction  of  child  pornography  from 
       those same electronic items, and Department of 
       Homeland  Security  Resident  agent  in  charge 
       Michael Mitchell … . 
    The jury ultimately found Fifer guilty of eighteen counts 
of producing child pornography. The district court sentenced 
Fifer  to  35  years  in  prison  plus  lifetime  supervised  release 
with  mandatory  sex‐offender  treatment.  The  court  ordered 
Fifer  to  “abide  by  the  rules  of  the  [sex‐offender]  treatment 
provider [and] submit to physiological testing, including pol‐
ygraph testing.” 
                           II. DISCUSSION 
    On appeal Fifer challenges each of the district court’s evi‐
dentiary rulings recounted above. He also challenges the jury 
instruction on opinion testimony and the length and terms of 
his supervised release. We address each challenge in turn. 
A.  Motion to Suppress 
   In reviewing the district court’s denial of Fifer’s motion to 
suppress, we review its legal conclusions de novo and its fac‐
tual findings for clear error. United States v. McPhaul, 835 F.3d 
687, 689 (7th Cir. 2016).  
No. 16‐2812                                                                  5

      1. Probable Cause 
   Fifer argues that the evidence obtained from his apartment 
should  have  been  suppressed  because  the  state  search  war‐
                                                          4
rant  was  not  supported  by  probable  cause.   Probable  cause 
exists when the supporting affidavit “sets forth sufficient facts 
to induce a reasonably prudent person to believe that a search 
will uncover contraband or evidence of a crime.” United States 
v.  Sidwell,  440  F.3d  865,  868  (7th  Cir.  2006).  “This  common‐
sense, non‐technical determination is based not on individual 
facts  in  isolation  but  on  the  totality  of  the  circumstances 
known  at  the  time  a  warrant  is  requested.”  United  States  v. 
Aljabari, 626 F.3d 940, 944 (7th Cir. 2010). We give “great def‐
erence”  to  the  issuing  judge’s  finding  of  probable  cause. 
United States v. Dessart, 823 F.3d 395, 400 (7th Cir. 2016). 
    We agree with the issuing judge and the district court that 
the  affidavit  used  to  obtain  the  state  search  warrant  estab‐
lished probable cause for the search. The officer who submit‐
ted the affidavit credibly reported that he and another officer 
had  recently  overseen  two  controlled  buys  of  heroin  from 
Fifer’s apartment. Each controlled buy involved the same con‐
fidential  informant  and  followed  the  same  procedure.  First, 
the informant arranged the drug deal with Fifer by making a 
phone  call  in  the  presence  of  the  officers.  Then  the  officers 
searched  the  informant  for  money  or  contraband;  they 
checked his pockets, waistband, outer clothing and coat, and 
around his socks and shoes. Finding nothing, they gave the 
informant  the  buy‐money,  drove  him  to  Fifer’s  apartment, 
and watched him exit the vehicle and walk to a landing that 
                                                 
      4 The validity of the federal search warrant is not in question, but more 

on that later.  
6                                                        No. 16‐2812 

led down some stairs to the apartment. About a minute later, 
the informant reappeared on the landing, returned to the ve‐
hicle  with  a  few  packets  of  what  was  later  confirmed  to  be 
heroin, and told the officers that Fifer had given him the her‐
oin in exchange for the money. The officers then searched the 
informant again and again found nothing. Faced with these 
facts, a reasonably prudent person could easily conclude that 
a search of Fifer’s apartment would reveal contraband or evi‐
dence of a crime. See Sidwell, 440 F.3d at 869 (affiant’s state‐
ment  that  a  confidential  informant  entered  an  apartment 
building without contraband and exited moments later with 
cocaine  was  sufficient  to  establish  probable  cause  to  search 
the apartment). 
    Fifer  nonetheless  insists  that  the  conditions  of  the  con‐
trolled buy weren’t stringent enough to ensure that the drugs 
came from his apartment. His argument is premised on a ra‐
ther unusual theory: he speculates—with no supporting evi‐
dence—that  the  informant  already  had  the  heroin  on  him 
when he went to arrange the deal, successfully concealed the 
heroin from police during the initial search, pretended to deal 
with  Fifer  after  reaching  the  apartment,  and  then  produced 
the heroin he’d concealed and lied that he bought it from Fifer. 
While  it’s  theoretically  possible  that  the  informant  framed 
Fifer (and duped the police) in this way, it’s not at all likely. 
And  it  certainly  isn’t  so  likely  as  to  defeat  probable  cause, 
which  after  all  requires  “only  a  probability”—not  absolute 
certainty. See Illinois v. Gates, 462 U.S. 213, 243 n.13 (1983); Sid‐
well, 440 F.3d at 869. Since the affidavit supporting the state 
search  warrant  clearly  established  at  least  a  probability  of 
criminal  activity  at  Fifer’s  apartment,  we  defer  to  the  state 
court’s finding of probable cause. 
No. 16‐2812                                                           7

   2. Good Faith  
    The evidence obtained as a result of the state search war‐
rant was also properly admitted because the executing offic‐
ers  relied  on  the  warrant  in  good  faith.  It’s  well‐established 
that even illegally obtained evidence is “admissible if the of‐
ficer who conducted the search acted in good faith reliance on 
a  search  warrant.”  United  States  v.  Pappas,  592  F.3d  799,  802 
(7th  Cir.  2010).  An  officer’s  decision  to  obtain  a  warrant  is 
prima facie evidence of good faith. Id. 
    Fifer  tries  to  rebut  this  presumption  by  arguing  that  the 
affiant officer deliberately or recklessly included false repre‐
sentations in the affidavit. See United States v. Glover, 755 F.3d 
811, 818 (7th Cir. 2014) (“[T]he good faith exception does not 
apply[] when the affiant misleads the magistrate with a reck‐
less  or  knowing  disregard  for  the  truth.”).  To  illustrate,  he 
notes  that  the  affidavit  says  the  informant  was  kept  under 
“constant surveillance” during the controlled buys, whereas 
the affiant officer later testified that the informant was briefly 
out of sight after he reached the landing at Fifer’s apartment. 
Such  an  inconsequential  (apparent)  discrepancy,  however, 
falls far short of negating the presumption of good faith. See 
United  States  v.  Williams,  718  F.3d  644,  650  (7th  Cir.  2013); 
United States v. Souffront, 338 F.3d 809, 822 (7th Cir. 2003) (“A 
technical  contradiction  does  not  reveal  a  disregard  of  the 
truth.”). 
     At its core, the affidavit recounts that the police conducted 
two controlled buys in which the informant (1) called Fifer to 
arrange a drug deal, (2) went to Fifer’s apartment with money 
and no drugs and came back with drugs and no money, and 
(3)  reported  that  Fifer  had  sold  him  the  drugs  as  arranged. 
These  representations  were  sufficient  to  establish  probable 
8                                                              No. 16‐2812 

cause, and Fifer offers no evidence that any of them are false—
                                                                             5
much  less  that  they’re  reckless  distortions  or  outright  lies.  
Under these circumstances, no reasonably well‐trained officer 
would have believed that the search of Fifer’s apartment was 
illegal despite the warrant. See United States v. Leon, 468 U.S. 
897,  922  n.23  (1984).  The  fruits  of  the  search  were  therefore 
properly admitted regardless of the warrant’s validity.  
     3. On‐site Search of Electronic Devices 
    Fifer alternatively argues that the evidence obtained from 
his electronic devices should be suppressed because the state 
search warrant didn’t authorize the initial on‐site search of the 
phones and  tablet conducted at  the apartment. Fifer’s  argu‐
ment rests on a semantic distinction: the warrant identifies the 
apartment  as  the  place  “to  be  searched,”  and  the  electronic 
devices  (and  other  objects)  as  the  items  “to  be  seized.”  Ac‐
cording  to  Fifer,  this  distinction  means that the warrant au‐
thorized only the seizure, but not the search, of the electronic 
devices found in the apartment. This argument fails for three 
reasons. 
    First, by explicitly authorizing the police to seize the elec‐
tronic devices found in Fifer’s apartment, the warrant implic‐
itly authorized them to search those devices as well. At least, 
that’s the most reasonable interpretation. After all, the whole 
point  of  a  search warrant is  to  authorize police to search for 

                                                 
     5 Fifer’s failure to show that the affiant officer was dishonest or reck‐

less in preparing the affidavit also dooms his related argument that the 
district court wrongly deprived him of a Franks hearing. See Souffront, 338 
F.3d at 822 (noting that a Franks hearing is required only when the defend‐
ant makes a substantial preliminary showing that the affiant intentionally 
or recklessly included a material false statement in the affidavit). 
No. 16‐2812                                                                    9

evidence of a crime. And it seems inescapable that if there’s 
probable cause to seize an object because it might contain ev‐
idence of a crime, then there’s also probable cause to search 
the object for the evidence it might contain. Why, then, would 
the issuing judge order the police to seize an item—such as a 
computer, a phone, or even a safe (all listed in the warrant)—
only to have them reapply for an essentially identical warrant 
to search the item seized? Why, when the same probable cause 
that justified the seizure also justifies the search?  
    We think it generally makes more sense to read a search 
warrant’s command to seize an electronic device as including 
a  concomitant  directive  to  search  that  device’s  digital  con‐
tents.  That’s  certainly  the  case  here,  where  the  basis  for  the 
seizure of Fifer’s electronic devices was to search them for dig‐
ital data. That’s also how courts read federal search warrants. 
See, e.g., Fed. R. Crim. P. 41(e)(2)(B) (warrant authorizing sei‐
zure of electronic storage media includes implicit authoriza‐
tion to search the media consistent with the warrant). And in 
the  absence  of  any  contrary  authority,  there’s  no  reason  to 
read Illinois’ search warrants any differently.6  
      Second, even if the state search warrant hadn’t authorized 
it, the on‐site search of Fifer’s electronic devices was nonethe‐
less permissible under the exigent‐circumstances exception to 
the warrant requirement. See Riley, 134 S. Ct. at 2486–87, 2494 
(noting that even a warrantless cell‐phone search may be jus‐
tified when “the exigencies of the situation” make the search 
                                                 
    6  The  Supreme  Court’s  holding in  Riley v.  California, 134 S.  Ct.  2473 

(2014) is not to the contrary. In Riley, the Court held only that the warrant‐
less search of a cell phone wasn’t justified as a search incident to arrest. Id. 
at 2485, 2493. The Court said nothing about the situation here: searching a 
cell phone in reliance on a valid warrant.  
10                                                              No. 16‐2812 

objectively reasonable). A central purpose of that exception is 
to “ensure that the police or other government agents are able 
to assist persons in danger or otherwise in need of assistance.” 
United States v. Richardson, 208 F.3d 626, 630 (7th Cir. 2000).  
   That purpose was surely implicated here, where a 16‐year‐
old girl was found half‐naked and hiding under a bed in the 
home  of  a  convicted  sexual  predator.  Given  C.T.’s  failure  to 
cooperate,  it  was  objectively  reasonable  for  police  to  search 
the electronic devices in Fifer’s apartment for information to 
help identify C.T. and locate her family.  
   Third,  even  assuming  that  the  on‐site  search  of  the  elec‐
tronic devices was illegal, the resulting evidence was still ad‐
                                                                7
missible  under  the  independent‐source  doctrine   because  it 
was separately discovered through the execution of the fed‐
eral search warrant. That warrant, whose validity is not in dis‐
pute, did not depend on the evidence derived from the elec‐
tronic devices during the on‐site search, but was based exclu‐
sively on what C.T. said during her interview with the officers 
from  the  sex‐crimes  division.  The  challenged  evidence  was 
also  admissible under the related  doctrine  of  inevitable dis‐
            8
covery,  since the officer who did the on‐site search credibly 
testified that he would have referred the case to the sex‐crimes 

                                                 
      7  The  independent‐source  doctrine  allows  the  introduction  of  evi‐

dence initially discovered unlawfully if it was later discovered by an in‐
dependent lawful means. See United States v. May, 214 F.3d 900, 906 (7th 
Cir. 2000). 
      8 Under the inevitable‐discovery doctrine, illegally obtained evidence 

is  admissible  if  the  government  can  prove  that  the  evidence  ultimately 
would have been legally discovered. See United States v. Marrocco, 578 F.3d 
627, 637 (7th Cir. 2009). 
No. 16‐2812                                                            11

division  regardless  of  what  he  had  seen  on  the  devices.  In 
other  words,  even  if  the  on‐site  search  hadn’t  occurred,  the 
federal warrant still would have issued based on C.T.’s state‐
ments  during  her  interview,  and  the  evidence  from  Fifer’s 
electronic devices still would have been discovered as a result 
of that warrant. 
    To recap: The district court properly denied Fifer’s motion 
to suppress. The state search warrant was supported by prob‐
able cause and the executing officers relied on the warrant in 
good faith. The warrant authorized the search of the electronic 
devices found at Fifer’s apartment, and exigent circumstances 
justified  the  search  in  any  event.  Finally,  the  evidence  ob‐
tained from the electronic devices was admissible because it 
was (inevitably) discovered by an independent lawful search 
pursuant to the federal search warrant.  
B.  Other Evidentiary Rulings 
   We review the district court’s decision to admit or exclude 
evidence  for  an  abuse of discretion.  Suarez v. Town of  Ogden 
Dunes, Ind., 581 F.3d 591, 598 (7th Cir. 2009); United States v. 
Hawpetoss, 478 F.3d 820, 823 (7th Cir. 2007). 
    1. Evidence Regarding Fifer’s Knowledge of C.T.’s Age 
    Fifer argues that the district court wrongly excluded evi‐
dence  regarding  his  knowledge  (or  lack  of  knowledge)  of 
C.T.’s  age. As  this  court  held  in  United  States  v.  Fletcher,  634 
F.3d 395, 401 (7th Cir. 2011), a defendant’s knowledge of the 
victim’s age is not an element of the offense of producing child 
pornography  under  18  U.S.C.  §  2251(a).  Evidence  that  Fifer 
misjudged C.T.’s age therefore has no bearing on his guilt or 
innocence  under  the  statute,  and  the  district  court  properly 
12                                                         No. 16‐2812 

excluded that evidence as irrelevant. See Fed. R. Evid. 401 (rel‐
evant  evidence  tends  to  make  a  material  fact  more  or  less 
probable than it would be without the evidence). 
    Fifer  also  mounts  a  constitutional  challenge  to  §  2251  as 
interpreted by Fletcher. Without a mistake‐of‐age defense, he 
contends, the statute is unconstitutional because it interferes 
with a “personal and fundamental” “human right”: the “right 
to establish and enhance a meaningful relationship with an‐
other person of one’s choosing, conditioned only the reasona‐
ble  belief  that  the  person  possess  the  legal  capacity  to  con‐
sent.” Even if such a right exists somewhere, it doesn’t exist in 
the Constitution. And that’s the end of Fifer’s challenge. In de‐
termining whether a statute is constitutional, the rights in the 
Constitution are the only rights that count. 
      2. Fifer’s Proffered Witnesses and Exhibits 
   Fifer next argues that the district court erred by excluding 
the witnesses and exhibits he proffered to show that he and 
C.T.  had  a loving  relationship.  Through  that  evidence,  Fifer 
hoped to prove that he would have engaged in sex acts with 
C.T. regardless of whether the acts were recorded, and there‐
fore that he lacked the criminal intent to produce child por‐
nography under § 2251.  
    Fifer’s argument is based on an overly narrow reading of 
the statute’s intent requirement. To be convicted of producing 
child pornography under § 2251, a defendant must simply in‐
duce a minor to engage in sexually explicit conduct “for the 
purpose of” producing a visual depiction of that conduct. 18 
U.S.C. § 2251(a). Nothing in the statute requires that the pro‐
duction of such a depiction be the defendant’s only purpose. 
See  United  States  v.  Vang,  128  F.3d  1065,  1072  (7th  Cir.  1997) 
No. 16‐2812                                                        13

(interpreting a similar statute to mean that a defendant may 
act “for the purpose of” engaging in sexually illicit conduct 
even if he has more than one purpose); United States v. Rap‐
linger, 555 F.3d 687, 693 (8th Cir. 2009) (“The government need 
not prove [under § 2251(a)] that producing the photographs 
was [the defendant’s] sole purpose for engaging in the sexual 
activity.”); United States v. Sirois, 87 F.3d 34, 39 (2d Cir. 1996) 
(A defendant “is no less a child pornographer simply because 
he is also a pedophile.”). 
    The  government  in  this  case  presented  ample  evidence 
that Fifer intentionally induced C.T. to engage in sexually ex‐
plicit conduct for the purpose of producing pornographic im‐
ages. Evidence that Fifer had a loving relationship with C.T. 
may  suggest  that  he  had  additional  motivations  for  having 
sex with her, but that doesn’t make it more or less likely that 
he  had  the  requisite  intent  to  produce  illegal  visual  depic‐
tions.  Fifer’s  proffered  evidence  was  thus  irrelevant  to 
whether  he  violated  the  statute,  and  the  district  court 
properly excluded it on that basis. 
   3. Evidence of Fifer’s Prior Sex‐Offense Conviction 
   When  a  defendant  is  accused  of  child  molestation  in  a 
criminal case, evidence that he previously molested a child is 
admissible for any relevant purpose. Fed. R. Evid. 414(a). Ap‐
pellate review of the district court’s admission of other acts of 
sexual misconduct is “highly deferential.” See Hawpetoss, 478 
F.3d at 823. 
    As  noted  earlier,  the  district  court  issued  two  successive 
rulings  regarding  Fifer’s  previous  sex‐offense  conviction. 
First, before trial, the court recognized that the conviction was 
admissible under Rule 414 but nonetheless excluded it under 
14                                                      No. 16‐2812 

Rule 403 because its prejudicial effect appeared to outweigh 
its limited probative value. See Fed. R. Evid. 403 (otherwise 
relevant  evidence  may  be  excluded  if  its  probative  value  is 
substantially outweighed by the danger of unfair prejudice). 
That all changed once Fifer testified that he produced pornog‐
raphy with C.T. for the purpose of building a better relation‐
ship. By putting his intent in issue, Fifer increased the proba‐
tive value of his prior conviction, which tended to undermine 
his allegedly pure motivations. See United States v. Russell, 662 
F.3d 831,  847 (7th  Cir. 2011) (“Prior instances of sexual mis‐
conduct  with  a  child  victim  …  may  establish  a  defendant’s 
sexual  interest  in  children  and  thereby  serve  as  evidence  of 
the defendant’s motive to commit a charged offense involving 
the sexual exploitation of children.”). 
    In light of Fifer’s testimony, the district court rightly con‐
cluded  that  the  probative  value  of  Fifer’s  earlier  conviction 
was no longer substantially outweighed by the danger of un‐
fair  prejudice.  See  id.  at  842–47  (district  court  properly  re‐
versed its earlier ruling excluding child‐molestation evidence 
after defendant’s testimony at trial gave the evidence greater 
probative value). The court did not abuse its discretion in ad‐
mitting Fifer’s prior conviction under Rule 414. 
C.  Jury Instruction on Opinion Testimony 
   “We  review  a  trial  court’s  instructions  to  the  jury  with 
great deference.” Vang, 128 F.3d at 1069. “[I]nstructions ‘which 
are accurate statements of the law and which are supported 
by the record will not be disturbed on appeal.’” Id.  
   Fifer  argues  that  the  district  court’s  jury  instruction  on 
opinion testimony improperly bolstered the government’s ex‐
No. 16‐2812                                                       15

pert witnesses because it mentioned the witnesses’ official ti‐
tles  in  addition  to  their  proper  names (e.g., “Department  of 
Homeland Security Resident agent in charge Michael Mitch‐
ell,” instead of just “Michael Mitchell”). He also argues that 
the instruction was unfairly prejudicial because it briefly re‐
counted  that  some  of  the  opinion  testimony  dealt  with  the 
subject of child pornography (e.g., “You have heard witnesses 
… who gave opinions and testimony about … the extraction 
of child pornography from … electronic items … .”). 
    These  arguments  are  quickly  disposed  of.  Accurately 
identifying witnesses by their name and title does not imper‐
missibly bolster their testimony. Nor does accurately recalling 
the substance of that testimony somehow prejudice the party 
against whom it was offered. Fifer does not dispute the accu‐
racy—factual  or  legal—of  any  portion  of  the  challenged  in‐
struction. That is enough to resolve this issue. The challenged 
instruction is supported by the record and provides no basis 
for reversal. 
D.  Supervised Release 
   Fifer’s final argument is that the district court erred in im‐
posing  the  terms  of  his  lifetime  supervised  release.  He  op‐
poses both the length of the release as well as the condition 
requiring him to submit to physiological testing to the extent 
ordered by his sex‐offender treatment program.   
    The main goal of supervised release is “to prevent recidi‐
vism  and  foster  the  offender’s  re‐entry  into  society.”  United 
States v. Jones, 798 F.3d 613, 619 (7th Cir. 2015). The conditions 
of release must also be “reasonably related to the goals of sen‐
tencing—deterrence,  rehabilitation,  and  protecting  the  pub‐
16                                                              No. 16‐2812 

lic—in light of the history and characteristics of the defend‐
ant.” United States v. Cary, 775 F.3d 919, 923–24 (7th Cir. 2015). 
The  district  court  has  broad  discretion  when  imposing  the 
terms of supervised release. United States v. Neal, 662 F.3d 936, 
938 (7th Cir. 2011).  
    The district court in this case did not abuse its discretion 
in determining the length or conditions of Fifer’s supervised 
release.  At  sentencing,  the  court  recalled  how  Fifer  “took  a 
[then‐]15‐year‐old girl, who had nowhere else to go, into [his] 
home, not to shelter and protect her, but to prey on her vul‐
nerable state and manipulate and exploit her for months be‐
fore  [being]  arrested.”  The  court  was  “severely  troubled  by 
the harm that these actions may have caused”—actions that 
Fifer took while already a registered sex offender with a pre‐
vious  conviction  for  sexually  assaulting  a  minor.  The  court 
also expressed concern that Fifer “demonstrated many of the 
characteristics  of  psychopathy  and  antisocial  behavior.” 
Based on these legitimate considerations, the court concluded 
that lifetime supervised release with mandatory sex‐offender 
treatment was appropriate to ensure public safety and to help 
Fifer reenter society without relapsing into criminal activity. 
The terms of release were thus reasonably tailored, in light of 
Fifer’s history and characteristics, to achieve the relevant sen‐
tencing goals of deterrence, rehabilitation, and protection of 
the public.9 


                                                 
      9 We reject Fifer’s speculative arguments that his physiological testing 

may be “quite invasive” and may violate his right against self‐incrimina‐
tion. The first of these arguments isn’t ripe for review and the second is 
baseless. See United States v. Miller, 829 F.3d 519, 530 (7th Cir. 2016) (“[A]ny 
challenge to the hypothetical testing the defendant may be forced to un‐
No. 16‐2812                                                                 17

                                       III. CONCLUSION 
    Fifer  raises  a  number  of  arguments  on  appeal,  but  none 
has merit. The district court properly admitted the evidence 
obtained from the state search warrant, which was supported 
by probable cause, and properly applied Rule 403’s balancing 
test in admitting the evidence of Fifer’s prior conviction under 
Rule 414. The court also properly excluded certain evidence 
as  irrelevant:  neither  Fifer’s  relationship  with  C.T.  nor  his 
knowledge  or  ignorance  of  her  age  had  any  bearing  on 
whether he committed the crimes charged. The jury instruc‐
tion regarding opinion testimony was fair and accurate and 
did not bolster the government’s witnesses. And the imposi‐
tion  of  lifetime  supervised  release  with  mandatory  sex‐of‐
fender treatment was justified under the circumstances; Fifer 
is a recidivist child predator, and the terms of his release are 
reasonably necessary to protect the public from future harm. 
The judgment of the district court is AFFIRMED. 




                                                 
dergo  ‘involves  too  many  contingencies  to  make  the  issue  ripe  for  re‐
view.’”); United States v. Kappes, 782 F.3d 828, 855–56 (7th Cir. 2015) (“A 
defendant on supervised release retains the privilege to invoke his Fifth 
Amendment rights.”).